Name: Council Regulation (EC) No 815/2003 of 8 May 2003 implementing Article 12 of Regulation (EC) No 2501/2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004
 Type: Regulation
 Subject Matter: labour law and labour relations;  social affairs;  cooperation policy;  environmental policy;  economic conditions;  trade policy;  international trade
 Date Published: nan

 Avis juridique important|32003R0815Council Regulation (EC) No 815/2003 of 8 May 2003 implementing Article 12 of Regulation (EC) No 2501/2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004 Official Journal L 116 , 13/05/2003 P. 0003 - 0011Council Regulation (EC) No 815/2003of 8 May 2003implementing Article 12 of Regulation (EC) No 2501/2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2501/2001 of 10 December 2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004(1), and in particular Article 12(5) and (8) thereof,Having regard to the proposal from the Commission,Whereas:(1) The tariff preferences referred to in Articles 7 and 10 of Regulation (EC) No 2501/2001 should be removed in respect of products, originating in a beneficiary country, of a sector which has met, during three consecutive years, either of the criteria laid down in that Regulation.(2) Tariff preferences which had been removed under previous schemes, should be re-established in respect of a sector that has not met, during three consecutive years, the criteria referred to in that Regulation.(3) The most recent and complete statistics available to establish which sectors meet the conditions laid down in Regulation (EC) No 2501/2001 are those for the years 1997 to 1999.(4) The date of application of this Regulation should be set taking into account the necessity for economic operators to adapt to the new customs duties thus established.(5) Annex I to Regulation (EC) No 2501/2001 should be replaced in order to reflect the removal or re-establishment of tariff preferences provided for in Articles 7 and 10,(6) The condition in Article 12(8) of Regulation (EC) No 2501/2001, whereby the removal of tariff preferences does not apply in cases where a beneficiary country faces a decrease of at least 3 % of its real gross domestic product, has been met by Argentina, Uruguay and Venezuela in respect of the most recent 12-month period for which data are available.(7) The Committee referred to in Article 37 of Regulation (EC) No 2501/2001 did not deliver an opinion in favour of the proposed Commission Regulation submitted by that Institution with regard to measures to be taken pursuant to Article 12 of that Regulation,HAS ADOPTED THIS REGULATION:Article 11. The tariff preferences provided for in Articles 7 and 10 of Regulation (EC) No 2501/2001 shall be removed by 50 % with effect from 1 November 2003 and by 100 % with effect from 1 May 2004, in respect of products originating in the beneficiary countries listed in Annex I to this Regulation, falling under the sectors mentioned in that Annex alongside each country concerned.2. The tariff preferences provided for in Articles 7 and 10 of Regulation (EC) No 2501/2001 shall be re-established with effect from 1 January 2003 in respect of products originating in the beneficiary countries listed in Annex II to this Regulation, falling under the sectors mentioned in that Annex alongside each country concerned.3. Annex I to Regulation (EC) No 2501/2001 shall be replaced by Annex III to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 May 2003.For the CouncilThe PresidentM. ChrisochoÃ ¯dis(1) OJ L 346, 31.12.2001, p. 1.ANNEX ISectors in respect of which tariff preferences shall be removed>TABLE>ANNEX IISectors in respect of which tariff preferences shall be re-established>TABLE>ANNEX III"ANNEX IBeneficiary countries and territories of the Community's scheme of generalised tariff preferences>TABLE>"